UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                                     No. 21-6985


COREY DEANDRE HOOD,

                   Plaintiff - Appellant,

             v.

BUREAU OF PRISONS; BELLAMY, Lieutenant; WHITE, R&D Officer;
WRIGHT, Correction Officer; OWENS, Correction Officer; MULLINS, Correction
Officer; SLONE/SLOAN, Correction Officer; PARSONS, Lieutenant; LAFAVE,
Lieutenant; LIVELY, Lieutenant; HANGER, Associate Warden; LIEU, Associate
Warden; BRECKON, Warden; JANE DOE, Chief Psychologist; PARKER, Nurse;
CAUDILL, Nurse; BROWN, Disciplinary Hearing Officer; WHITE, SHU Officer;
JANE DOE, Nurse; HOLBROOK, Correction Officer; JOHN DOE, Nurse;
MITCHELL, Correction Officer,

                   Defendants - Appellees.



Appeal from the United States District Court for the Western District of Virginia, at
Roanoke. Michael F. Urbanski, Chief District Judge. (7:20-cv-00402-MFU-JCH)


Submitted: October 29, 2021                             Decided: November 22, 2021


Before NIEMEYER, AGEE, and FLOYD, Circuit Judges.


Remanded by unpublished per curiam opinion.
Corey DeAndre Hood, Appellant Pro Se. Sara Bugbee Winn, OFFICE OF THE UNITED
STATES ATTORNEY, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.




                                            2
PER CURIAM:

       Corey DeAndre Hood appeals the district court’s order dismissing his case without

prejudice for failing to inform the court of his address of record. After noting his appeal,

Hood timely filed a motion to reconsider the district court’s order, which remains pending

in the district court. The district court subsequently filed a notice indicating its inclination

to grant Hood’s motion. Consistent with Fed. R. App. P. 12.1(b) and Fobian v. Storage

Tech. Corp., 164 F.3d 887, 890-91 (4th Cir. 1999), we remand for the limited purpose of

allowing the district court to consider Hood’s pending motion for reconsideration. After

the district court has made its ruling, the record, as supplemented, will then be returned to

this court for further consideration. In ordering this remand, we express no opinion as to

the merits of Hood’s motion.


                                                                                 REMANDED




                                               3